COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, Huff and AtLee


              SONDRA SCHNEIDER
                                                                                MEMORANDUM OPINION*
              v.      Record No. 0396-22-4                                          PER CURIAM
                                                                                   OCTOBER 4, 2022
              ERNEST BRANT AND
               JOCELYN BRANT


                                     FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                 Tania M.L. Saylor, Judge

                                (Sondra Schneider, on briefs), pro se.

                                (Robert L. Vaughn, Jr.; The Vaughn Law Firm PLC, on brief), for
                                appellees.


                      Appellant Sondra Schneider appeals from the circuit court’s orders dismissing her

              warrant-in-debt against Ernest Brant and Jocelyn Brant (the Brants) and granting the Brants’ motion

              for sanctions. Schneider argues that the circuit court erred in dismissing her case without leave to

              amend because her complaint stated “sufficient facts demonstrating all essential elements of

              claims.” Schneider also asserts that the circuit court erred in granting the Brants’ motion for

              sanctions because her complaint was “neither meritless nor frivolous.” After examining the briefs

              and record in this case, the panel unanimously holds that oral argument is unnecessary because “the

              appeal is wholly without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a).

                                                          BACKGROUND

                      On June 9, 2020, Schneider filed in the general district court a warrant-in-debt against the

              Brants for breach of contract. Schneider alleged in her bill of particulars that she entered a lease


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
agreement with the Brants on November 15, 2017, for the rental of a condominium unit. According

to Schneider, the lease agreement required her to pay “a total of $93,198.90, payable in monthly

installments of $3,800 per month from 11/15/2017 through 11/30/2019.” Schneider further alleged

that she moved out of the condominium unit on November 12, 2019.

       As to her claims against the Brants, Schneider alleged that the Brants owed her $380 due to

her overpayment of rent and $8,900 for the “diminution of rental property.” In explaining the

purported diminution, Schneider alleged that “a roof structure leak” had affected the condominium

unit, leaving the “Master Suite unusable and unoccupied from May 17 – October 30, 2018.”

Schneider requested “damages for 1/3 of the $3,800 rent paid ($1,266.66) for 6 months in the

amount of $7,600.00 as measured by not having use of 1/3 condo for a 6 month period.” Schneider

also requested other miscellaneous damages totaling $1,300 based on her claim that the “ice maker

and oven did not work well.” Finally, Schneider requested that the general district court sanction

the Brants “no less than $2,500” for “breach of tenant privacy.”

       The Brants filed an answer, counterclaim, and motion for sanctions. In their motion for

sanctions, the Brants claimed that Schneider’s warrant-in-debt was “the second action” filed by

Schneider against them, the first of which “was filed in retaliation for the [Brants] bringing an

unlawful detainer action against [Schneider] for her failure to pay rent and for related non-monetary

breaches of the lease.”1 The Brants asserted that Schneider filed her second action “for retaliatory

purposes” and that “[t]he underlying allegations of [Schneider’s second action] are an exact rehash

of the various claims raised by her in the unlawful detainer action in support of her contention that

she did not owe the [Brants] the full amount due under the terms of the [lease].”




       1
        The Brants’ motion for sanctions attached an order entered by the circuit court in
Schneider’s first lawsuit, awarding the Brants $3,112.50 in sanctions.
                                                -2-
        On July 12, 2021, the general district court entered judgment in favor of the Brants;

Schneider appealed to the circuit court. The Brants filed a demurrer to Schneider’s warrant-in-debt

in the circuit court asserting, among other things, that Virginia does not recognize a cause of action

for “diminution in rental value” and that her claims were barred by res judicata. The Brants also

filed a motion for sanctions based on Schneider’s “filing [of] a meritless and harassing appeal” and

“multiple and baseless Warrants in Debt and Motions to Rehear.”2

        The Brants sought a hearing on their demurrer for October 8, 2021, and the circuit court, at

Schneider’s request, continued the hearing to November 12, 2021. Schneider failed to appear at the

November 12, 2021 hearing.3 The record does not include a transcript, or written statement of facts

in lieu of a transcript, of that hearing. The circuit court sustained the demurrer and dismissed the

case with prejudice but suspended its judgment pending resolution of the Brants’ motion for

sanctions.

        On November 18, 2021, Schneider filed a motion to “rehear the demurrer granted on

default,” claiming that she was “unavoidably unable to appear in court” because she was the sole

member of Security University and had a sudden schedule conflict regarding accreditation of the

school on the day of the hearing. Without addressing the merits of the Brants’ demurrer, Schneider

claimed that the “[circuit] court would have overruled the Demurrer and allowed a judge or jury to

decide if the landlord was in breach of our contract.” The circuit court denied Schneider’s motion

noting that she had “not raised any issues such that this [c]ourt should reverse” its order.

        On December 17, 2021, the circuit court held a hearing on the Brants’ motion for sanctions.

The record does not include a transcript, or written statement of facts in lieu of a transcript, of that


        2
          Although the Brants’ motion for sanctions is captioned as being filed in the general
district court, the file stamp reflects that the motion was in fact filed in the circuit court.
        3
         Judge Penney S. Azcarate presided over the hearing on the demurrer and entered the
order on November 12, 2021.
                                             -3-
hearing either. By a final order dated the same day, the circuit court granted the Brants’ motion for

sanctions and awarded them $11,550. According to the order, Schneider appeared and argued for

over an hour and refused to sign the order. On January 7, 2022, Schneider filed a motion to

reconsider asking that the circuit court reconsider the award of sanctions and vacate the judgment

for sanctions.4 The circuit court did not rule on Schneider’s motion to reconsider, and Schneider

appealed to this Court.

                                            ANALYSIS

       On appeal, Schneider argues that the circuit court erred by sustaining the Brants’ demurrer

and granting the Brants’ motion for sanctions. We find that Schneider failed to preserve her

arguments for appeal.

                                            A. Demurrer

       Schneider contends on appeal that the circuit court erred by sustaining the Brants’

demurrer because she “pled enough facts in support of her claim for breach of contract” and that

the Brants “breached [their] duty to maintain the premises in compliance with the [Virginia

Uniform Statewide Building Code].” Schneider further contends that she “had standing to bring

this action,” “demonstrated sufficient facts of her entitlement for recovery of damages based

upon the diminution in the fair rental value of the dwelling,” and was excused from her

“obligation to pay [rent] due to wrongful deprivation of her ability to use a part of the premises.”

       We do not address the merits of Schneider’s arguments because she failed to preserve

them for appeal. “Ordinarily, ‘[t]he Court of Appeals will not consider an argument on appeal


       4
          Schneider’s motion to reconsider was apparently filed at 3:36 p.m. on Friday, January 7,
2022, the last day on which the circuit court retained jurisdiction over the matter. See Rule 1:1
(“All final judgments, orders, and decrees . . . remain under the control of the trial court and may
be modified, vacated, or suspended for twenty-one days after the date of entry, and no longer.”).
On March 30, 2022, after Schneider had noted her appeal to this Court, the circuit court found
that it no longer had jurisdiction to consider Schneider’s motion to reconsider and denied the
motion.
                                                  -4-
which was not presented to the trial court.’” Fletcher v. Commonwealth, 72 Va. App. 493, 510

(2020) (quoting Ohree v. Commonwealth, 26 Va. App. 299, 308 (1998)). Rule 5A:18 provides that

“[n]o ruling of the trial court . . . will be considered as a basis for reversal unless an objection was

stated with reasonable certainty at the time of the ruling, except for good cause shown or to enable

this Court to attain the ends of justice.” In this case, the record does not show that Schneider

presented her arguments in opposition to the Brants’ demurrer before the circuit court that she now

raises on appeal. By her own admission, Schneider did not appear at the hearing on the demurrer.

Her motion for rehearing on the demurrer includes some general explanation of demurrer pleadings

and merely states her belief that the “court would have overruled the Demurrer and allowed a judge

or jury to decide if the landlord was in breach of our contract,” without further explanation. This is

the only position Schneider took in response to the circuit court’s ruling on the demurrer. At best,

Schneider’s statement could be construed as a “mere statement that the judgment or award is

contrary to the law,” which “is not sufficient to preserve the issue for appellate review.” Rule

5A:18. Therefore, we affirm the judgment of the circuit court regarding the demurrer.

                                        B. Motion for Sanctions

        Schneider argues on appeal that the circuit court erred in granting the Brants’ motion for

sanctions under Code § 8.01-271.1 because her “pleading was well grounded in fact and warranted

by existing law” and based on her claim that “[t]he trial court did not award the sanctions because it

found that [she] was using the present litigation for an improper purpose.” The record, however,

does not contain a transcript, or written statement of facts in lieu of a transcript, from the hearing on

the Brants’ motion for sanctions. “On appeal, we presume the judgment of the trial court is

correct . . . .” Bay v. Commonwealth, 60 Va. App. 520, 528 (2012). “The burden is upon the

appellant to provide the appellate court with a record which substantiates the claim of error. In

the absence of a sufficient record, we will not consider the point.” Dixon v. Dixon, 71 Va. App.

                                                   -5-
709, 716 (2020) (quoting Robinson v. Robinson, 50 Va. App. 189, 197 (2007)). “Even pro se

litigants must comply with the rules of court.” Francis v. Francis, 30 Va. App. 584, 591 (1999).

“When the appellant fails to ensure that the record contains transcripts or a written statement of

facts necessary to permit resolution of appellate issues, any assignments of error affected by such

omission will not be considered.” Rule 5A:8(b)(4)(ii).

        Although the record reflects that Schneider “appeared and argued for over an hour,” the

record does not include an account of the testimony or arguments presented to the circuit court.

With no record of the arguments Schneider made or the positions she took at the December 17,

2021 hearing, we cannot know that Schneider presented the specific argument she advances on

appeal to the circuit court. See Rule 5A:18 (an appellate court will only consider arguments that

timely were raised in the trial court). The record is also devoid of facts relevant to resolving this

assignment of error. We conclude that a transcript, or written statement of facts in lieu of a

transcript, from the December 17, 2021 hearing is indispensable to a determination of

Schneider’s second assignment of error. See Bay, 60 Va. App. at 528-29; Shiembob v.

Shiembob, 55 Va. App. 234, 246 (2009); Anderson v. Commonwealth, 13 Va. App. 506, 508-09

(1992); Turner v. Commonwealth, 2 Va. App. 96, 99-100 (1986). We further conclude that the

failure to file transcripts or statement of facts is a significant defect in this case. See Jay v.

Commonwealth, 275 Va. 510, 520 (2008); cf. Rule 5A:1A(a) (authorizing dismissal of appeal or

“such other penalty” deemed appropriate). In light of this significant defect, we affirm the

circuit court’s decision regarding sanctions.




                                                  -6-
                                        CONCLUSION

       For the foregoing reasons, the circuit court’s judgment is affirmed.5

                                                                                       Affirmed.




       5
        The Brants requested that “the matter be returned to the Circuit Court for the
determination of fees and costs pursuant to Rule 1:1A.” Rule 1:1A, however, does not require
remand, as it provides that “the circuit court has continuing jurisdiction of the case for the
purpose of adjudicating” an application thereunder.
                                                 -7-